NATIONWIDE VARIABLE INSURANCE TRUST American Century NVIT Growth Fund NVIT Multi‐Manager International Value Fund American Century NVIT Multi Cap Value Fund NVIT Multi‐Manager Large Cap Growth Fund Federated NVIT High Income Bond Fund NVIT Multi‐Manager Large Cap Value Fund Neuberger Berman NVIT Multi Cap Opportunities Fund NVIT Multi‐Manager Mid Cap Growth Fund Neuberger Berman NVIT Socially Responsible Fund NVIT Multi‐Manager Mid Cap Value Fund NVIT Bond Index Fund NVIT Multi‐Manager Small Cap Growth Fund NVIT Core Bond Fund NVIT Multi‐Manager Small Cap Value Fund NVIT Core Plus Bond Fund NVIT Multi‐Manager Small Company Fund NVIT Developing Markets Fund NVIT Multi Sector Bond Fund NVIT Emerging Markets Fund NVIT Nationwide Fund NVIT Enhanced Income Fund NVIT Real Estate Fund NVIT Government Bond Fund NVIT S&P 500 Index Fund NVIT International Equity Fund NVIT Short Term Bond Fund NVIT International Index Fund NVIT Small Cap Index Fund NVIT Mid Cap Index Fund NVIT Large Cap Growth Fund (formerly, Oppenheimer NVIT Large Cap Growth Fund) NVIT Money Market Fund Templeton NVIT International Value Fund NVIT Multi‐Manager International Growth Fund Van Kampen NVIT Comstock Value Fund Loring Ward NVIT Capital Appreciation Fund Loring Ward NVIT Moderate Fund Supplement dated January 31, 2013 to the Statement of Additional Information dated April 30, 2012 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Neuberger Berman NVIT Multi Cap Opportunities Fund (“Fund”) Effective January 16, 2013: 1. All references and information related to Eli M. Salzmann in the SAI are deleted. 2. The following supplements the information in Appendix C to the SAI: APPENDIX C – PORTFOLIO MANAGERS INVESTMENTS IN EACH FUND Name of Portfolio Manager Fund Name Dollar Range of Investments in Each Fund (as of November 30, 2012) Neuberger Berman Management LLC Richard S. Nackenson Neuberger Berman NVIT Multi Cap Opportunities Fund None OTHER MANAGED ACCOUNTS The following chart summarizes information regarding accounts for which each portfolio manager has day-to-day management responsibilities.Accounts are grouped into the following three categories:(1) mutual funds; (2) other pooled investment vehicles; and (3) other accounts.To the extent that any of these accounts pay advisory fees that are based on account performance (“performance-based fees”), information on those accounts is provided separately. Name of Portfolio Manager Number of Accounts Managed by Each Portfolio Manager and Total Assets by Category (as of November 30, 2012) Neuberger Berman Management LLC Richard S. Nackenson Mutual Funds: ­­1 account, $621 million total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 1 account, $7 million total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Accounts: 715 accounts, $774 million total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
